EXHIBIT 10.1

 

July 1, 2003

 

Mr. Richard Walker

4501 Preserve Parkway South

Greenwood Village, CO 80121

 

Dear Mr. Walker:

 

Autobytel Inc. (the “Company”) and Richard Walker, Executive Vice President,
Corporate Development and Strategy (“Executive”) hereby agree as follows:

 

In the event of termination of the Executive by the Company without Cause (as
defined in Schedule I attached hereto) or by the Executive for Good Reason (as
defined in Schedule I attached hereto), the Executive shall be entitled to a
severance payment equal to one year’s base salary at the highest rate paid to
Executive while employed by the Company and Benefits (as defined in Schedule I
hereto) for twelve months following termination.

 

Upon a Change of Control (as defined in Schedule I hereto), the employment of
Executive, to the extent Executive is employed by the Company on the date of
such Change of Control, shall extend for two years from such date.

 

In the event the employment of Executive is terminated during the six (6) month
period immediately prior to, or the first twelve (12) months following a Change
of Control either: (i) by Executive for Good Reason; or (ii) by the Company
other than for Cause, Disability (as defined in Schedule I hereto) or death (it
being understood that termination upon death or Disability shall not require any
payments to Executive under this letter agreement), then the payments in the
second paragraph hereof shall not apply and the Company shall, within thirty
(30) days of notice of termination to Executive, pay to Executive in a single
lump-sum payment the base salary that would have been received by Executive if
he had remained employed by the Company for two (2) years (calculated at the
highest base salary rate during his employment with the Company), and shall
continue to pay Benefits for twelve months.

 

The terms and conditions of the stock option agreements, dated January 21, 2003
and June 25, 2003, between the Company and Executive shall incorporate the terms
and conditions set forth on Schedule I hereto, which Schedule I terms and
conditions shall govern such stock options, including to the extent of any
conflict with the terms and conditions of such stock option agreements, provided
that notwithstanding the foregoing, Section (d) of Schedule I shall not apply to
the stock option agreement, dated January 21, 2003.

 

The provisions of this letter are severable which means that if any part of this
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and



--------------------------------------------------------------------------------

supersedes all previous agreements or understandings between Executive and the
Company, whether written or oral, relating to the subject matter hereof,
including, without limitation, the severance provisions of that certain letter
agreement, dated January 21, 2003 between Executive and the Company.

 

No modification, waiver, amendment, discharge or change of this letter, shall be
valid unless the same is in writing and signed by the party against whom
enforcement of such modification, waiver, amendment, discharge, or change is
sought.

 

Any controversy or claim arising out of, or related to, this letter, or the
breach thereof, shall be settled by binding arbitration in the City of Irvine,
California, in accordance with the rules then in effect of the American
Arbitration Association, and the arbitrator’s decision shall be binding and
final, and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Each party hereto shall pay its or their own expenses
incident to the negotiation, preparation and resolution of any controversy or
claim arising out of, or related to, this letter, or the breach thereof,
provided, however, the Company shall pay and be solely responsible for any
attorneys’ fees and expenses and court or arbitration costs incurred by the
Executive as a result of a claim that the Company has breached or otherwise
failed to perform this letter or any provision hereof to be performed by the
Company if the Executive prevails in the contest in whole or in part.

 

This letter shall be construed and enforced in accordance with the laws of the
State of California.

 

Please execute a copy of this letter confirming your acceptance of and agreement
with the foregoing.

 

Sincerely,

/s/    Jeffrey A. Schwartz        

--------------------------------------------------------------------------------

Jeffrey A. Schwartz

President and CEO

 

AGREED AND ACCEPTED:

 

this 1st day of July, 2003.

/s/    Richard Walker        

--------------------------------------------------------------------------------

Richard Walker



--------------------------------------------------------------------------------

Schedule I

 

(a) Termination for Cause. As of the date of the Executive’s termination for
Cause (as defined below), any unvested or unexercised portion of any Option
shall terminate immediately and shall be of no further force or effect. As used
herein, the term “for Cause” shall refer to the termination of the Executive’s
employment as a result of any one or more of the following: (i) any conviction
of, or pleading of nolo contendre by, the Executive for any crime or felony;
(ii) any gross willful misconduct of the Executive which has a materially
injurious effect on the business or reputation of the Company; (iii) the gross
dishonesty of the Executive which has a materially injurious effect on the
business or reputation of the Company; or (iv) failure to consistently discharge
his duties to the Company under any agreement between Executive and the Company
which failure continues for thirty (30) days following written notice from the
Company detailing the area or areas of such failure. For purposes hereof, no act
or failure to act, on the part of the Executive, shall be considered “willful”
if it is done, or omitted to be done, by the Executive in good faith or with
reasonable belief that his action or omission was in the best interest of the
Company. The Executive shall have the opportunity to cure any such acts or
omissions (other than item (i) above) within fifteen (15) days of the
Executive’s receipt of notice from the Company finding that, in the good faith
opinion of the Company, the Executive is guilty of acts or omissions
constituting “Cause”.

 

(b) Termination Without Cause or for Good Reason. As of the date of the
Executive’s termination by the Company without Cause or by the Executive for
Good Reason (as defined below), any unvested portion of any Option shall become
immediately and fully vested and all Options, including any previously vested
but unexercised portions of any Options, shall be exercisable from such
termination of employment until the date that is two (2) years following the
termination date. The term “termination without Cause” shall mean the
termination of the Executive’s employment for any reason other than those
expressly set forth in the definition “for Cause” above, or no reason at all,
and shall also mean the Executive’s decision to terminate his employment with
the Company by reason of any act, decision or omission by the Company or the
Board that: (A) materially modifies, reduces, changes, or restricts the
Executive’s salary, bonus opportunities, options or other compensation benefits
or perquisites, or the Executive’s authority, functions, services, duties,
rights, and privileges as, or commensurate with the Executive’s position as,
Executive Vice President, Corporate Development and Strategy of the Company; (B)
deprives the Executive of his titles and positions of Executive Vice President,
Corporate Development and Strategy of the Company, other than in the case of
promotions; or (C) involves or results in any failure by the Company to comply
with any provision of the employment agreement between Executive and the Company
or any Option, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive (each a “Good Reason”).

 

(c) Termination due to Death or Disability. As of the date of the Executive’s
termination due to death or Disability (as defined below), any unvested portion
of any Option shall become immediately and fully vested and all Options,
including any previously vested but unexercised portion of any Options, shall be
exercisable from the date of such termination of employment until two (2) years
following the termination date. If the Company determines in good faith that the
Disability of the Executive has occurred, it shall give written notice to the



--------------------------------------------------------------------------------

Executive of its intention to terminate his employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of his duties. For purposes hereof, “Disability” shall
mean the inability of the Executive to perform his duties to the Company on
account of physical or mental illness or incapacity for a period of ninety (90)
consecutive calendar days, or for a period of one hundred eighty (180) calendar
days, whether or not consecutive, during any three hundred sixty-five (365) day
period.

 

(d) Termination Without Good Reason. As of the date of any voluntary termination
of employment with the Company by the Executive other than due to death or
Disability, and other than for Good Reason, any unvested portion of any Option
shall terminate immediately and shall be of no further force or effect. Any
previously vested but unexercised portion of any Option shall remain exercisable
from the date of such termination of employment until the second anniversary of
the termination date.

 

(e) Termination Prior to or Following a Change of Control. In the event of a
Change of Control (as defined below) while the Executive is employed by the
Company, or the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason within six (6) months prior to a
Change of Control, any unvested installment of any Option shall immediately vest
and become exercisable from the date of such Change of Control, or if earlier
the date of termination, until the date that is two (2) years following: (i) the
Change of Control date, or (ii) if earlier the date of termination. For purposes
hereof, “Change of Control” means the occurrence of any of the following: (i)
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation but not including any initial or secondary public
offering) in one or a series of related transactions of all or substantially all
of the assets of the Company taken as a whole to any person (a “Person”) or
group of persons acting together (a “Group”) (other than any of the Company’s
wholly-owned subsidiaries or any Company employee pension or benefits plan),
(ii) the adoption of a plan relating to the liquidation or dissolution of the
Company, (iii) the consummation of any transactions (including any stock or
other purchase, sale, acquisition, disposition, merger or consolidation, but not
including any initial or secondary public offering) the result of which is that
any Person or Group (other than any of the Company’s wholly-owned subsidiaries
or any Company employee pension or benefits plan), becomes the beneficial owners
of more than 40 percent of the aggregate voting power of all classes of stock of
the Company having the right to elect directors under ordinary circumstances; or
(iv) the first day on which a majority of the members of the Board are not
individuals who were nominated for election or elected to the Board with the
approval of two-thirds of the members of the Board just prior to the time of
such nomination or election.

 

(f) Option Term. Notwithstanding the foregoing, in no event shall an Option be
exercisable beyond the tenth anniversary of the grant date thereof.

 

“Benefits” shall mean participation, including eligible dependents, in any
Company medical, dental or other health plans.